Case 2:15-cr-20382-VAR-MKM ECF No. 218, PagelD.3460 Filed 05/12/21 Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff, Case No: 2:15-cr-20382
-V- Honorable Victoria Roberts
Magistrate Judge Elizabeth Stafford
PAUL NICOLETTI,

Defendant.

 

DEFENDANT’S RESPONSE TO GOVERNMENT MOTION FOR RECONSIDERATION
OF MOTION EMERGENCY MOTION FOR AN ORDER TO SHOW CAUSE
AS TO WHY THE U.S. ATTORNEY SHOULD NOT BE HELD IN
CONTEMPT FOR DELIBERATE VIOLATION OF DEFENDANT’S
MOTION TO COMPEL (ECF No. 213)

On April 16, 2021, the U.S. Attorney’s Financial Litigation Unit garnished the
Defendant's Joint Tax Refund of $2,110.00. On April 27, 2021, Defendant filed his
Emergency Motion for Relief requesting among other things, that the tax refund be
returned forthwith. See ECF No. 210. On April 30, 2021, this court granted Defendant's
Motion and stated, “The United States Attorney's Office, Financial Litigation Unit must
release the wrongfully garnished Joint Tax Refund in the amount of $2,110.00.” ECF
No. 213, PagelD. 3433. [Emphasis Added]. It is undisputed that the United States
Attorney’s Office, Financial Litigation Unit, deliberately failed to abide by this court's
order.

This court held a telephonic status conference on May 10, 2021 at 9:00 a.m.

During the status conference Jacqueline M. Hotz, admitted the facts as contained within
Case 2:15-cr-20382-VAR-MKM ECF No. 218, PagelD.3461 Filed 05/12/21 Page 2 of 7

Defendant's Motion, with the disingenuous exception that she claims the purpose of her
call was to inform defendant of her intent to file a motion for reconsideration. The court
then inquired as to the basis for the Government's justification for the wrongful
garnishment and the court more importantly asked Jacqueline M. Hotz where the
Defendant's Joint Tax Refund was at the present time. Ms. Hotz responded that she
had no idea who possessed or where the Defendant’s Joint Tax Refund was located.
According to Ms. Hotz, the only explanation or basis for the garnishment, was some
innocuous agreement between the Clerk of the Court and the Department of Justice.
There is no doubt that Ms. Hotz was relying upon this Court’s original February 3, 2020,
Order requiring a Lump Sum restitution payment. [ECF No. 168, PagelD 2345] The
Court then indicated that the Lump Sum requirement was a mistake’ and that the Court
issued an Order on July 13, 2020, allowing the Defendant to make installment
payments” and that the Clerk of the Court shall enter an Amended Judgment reflecting
the payment schedule. [ECF No. 187, PagelD 3180-3185]

Needless to say, the Clerk of the Court failed to enter an Amended Judgment
until the Defendant pressed the issue and filed his motion April 27, 2021, resulting in the
entry of an Amended Judgment dated April 30, 2021, reflecting installment payments,
which the Defendant has every intention to comply with. [ECF No. 214, PagelD 2434-
3443.] It is undisputed that subsequent to the July 13, 2020, Order [ECF No. 187,
PagelD 3180-3185], the Government failed to recognize the Clerk of the Court’s failure
to enter an Amended Judgment. Moreover, Ms. Hotz repeatedly and continues to

allege that the Defendant has failed to pay an Assessment fee of $400.00. This is

 

"Note: The Government falsely states that “Recognizing Nicoletti’s decreased earnings...”. [ECF No. 217, PagelD

3452]
> Note: MCL 600.6107 is the Michigan statute authorizing installment payment orders.
Case 2:15-cr-20382-VAR-MKM ECF No. 218, PagelD.3462 Filed 05/12/21 Page 3 of 7

patently false since the Assessment fee was encompassed within the terms of the
installment payment terms. There is nothing in the Amended Judgment that requires
the immediate and full payment of the Assessment. Set forth below for the Court's

convenience is a snapshot of ECF No. 214, PagelD 3440.

CRIMINAL MONETARY PENALTIES
The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS —$ 400.00 $ 5,478,751.58 s 5 s

If the Government is allowed to garnish Defendants’ Joint Tax Return, then the
purpose of having an installment payment order is defeated in its entirety. Defendant
disagrees with the Government's statement “the Treasury Offset Program, does not
violate the terms of the schedule of payments set by the Court.” ECF No. 217, PagelD
3451. The Government's interpretation, despite not knowing the location of the Joint
Tax Refund, has a significant impact on the Defendant's financial resources, or the lack
thereof. The Government's combined motion and response fail to cite any case law of
precedential value, statute, or court rule that authorizes the garnishment by the
Government in the present circumstance.

To the contrary, the Government relies upon Judge Steeh’s decision in United
States v. Freeman, 2019 U.S. Dist. LEXIS 97542 (EDMI June 11, 2019), wherein Judge
Steeh opined that if the court had entered an installment payment plan, then the
garnishment was premature and would have been ruled as invalid. The Government
admits that the Sixth Circuit has not provided guidance on this issue, as it is one of first
impression. [ECF No. 217, PagelD 3457.]

The Government's next novel argument is that 31 U.S.C. § 3716(a)(4) allows

garnishment is frivolous at best, since it would eviscerate this court’s ability to allow
Case 2:15-cr-20382-VAR-MKM ECF No. 218, PagelD.3463 Filed 05/12/21 Page 4 of 7

Defendant to make installment payments under any scenario. The Government relies
upon 31 C.F.R. § 285.5(b) and (d)(2) as a basis for garnishment, [ECF No. 217, PagelD
3455]. However, what the Government fails to state is that there has never been an
agency initial demand for payment or a declaration of delinquent non-tax debt.

The Government claims that on February 20, 2020, Defendant was sent a Notice
of Administrative Offset. This is impossible since the Defendant never received any
such notice and conveniently, the Government fails to attach a copy to its response. In
order for the Government to garnish Defendant's Joint Tax Refund, strict mandatory
guidelines are set forth at 31 C.F.R. § 285.5(d)(1 through 5). The Government has not
satisfied any of the requirements that are a prerequisite to garnishment.

The best illustration of the failure is set forth at 31 C.F.R. § 285.5(d)(6)(ii)(A).
This section requires “[w]ritten notification, at least sixty days prior to submitting the debt
and at the Debtor's most current address known to the [creditor]® agency...”. Id. See 31
C.F.R. § 285.5(d)(5)(ii). It is undisputed that the creditor agency is identified in Exhibit
A, as the “U.S. Attorney Michigan-Eastern”. The Government's inability to even attempt
to demonstrate compliance, is proof of the fact the Government lacked any basis for
utilizing post-judgment collection remedies‘, especially garnishment of the Defendant’s
Joint Tax Refund.

The first time Defendant became aware of the garnishment was on or after April
16, 2021, when Defendant was shown a copy of Exhibit A. Even Exhibit A states as

follows:

 

> Note: See 31 C.F.R. § 285.5(d)(5)(ii).
*Note: The Government also filed a slanderous lien upon Defendant’s Jointly Owned real estate located at 7474

Port Austin Road, Caseville, MI 48725
Case 2:15-cr-20382-VAR-MKM ECF No. 218, PagelD.3464 Filed 05/12/21 Page 5 of 7

Only an agency listed under Who Do | Owe has information about your debt. Before sending a
debt to Fiscal Service, an agency must send notice to you at the address in its records. The notice
explains the amount and type of debt you owe, the rights available to you, and the agency's
intention to collect the debt by applying eligible federal payments made to you.

Assuming for argument’s sake that the Government could invoke 31 C.F.R. §
285.5, said regulation requires that the debt must be eligible under 31 C.F.R. §
285.5(d)(3)(i)(A) insofar as the debt must be past-due, as a mandatory requirement
before any offset can occur. Being as the Amended Judgment reflecting Defendant’s
ability to make installment payments was not entered until April 30, 2021, the debt was
not past-due and therefore ineligible for offset. (31 U.S.C. § 3716(a) mirrors 31 C.F.R. §
285.5(b) and specifically requires notice of offset be provided.)

In United States v. Williams, 898 F.3d 1052, 1055 (10" Circuit 2018) the court
held that garnishment was improper where the government is seeking payment of an
amount that is not currently due; United States v. Martinez, 812 F.3d 1200, 1202 (10"
Circuit 2015) (holding that the government could not garnish assets beyond amount
currently due under installment schedule when restitution order did not create
immediately enforceable debt for full restitution amount).

In conclusion, the Defendant respectfully requests: 1) that the Government's
Motion for Reconsideration be denied; 2) that the United States Attorney be held in
contempt of court and sanctioned appropriately; and 3) that the Debtor’s Joint Tax

Refund in the amount of $2,110.00, be returned immediately.
Case 2:15-cr-20382-VAR-MKM ECF No. 218, PagelD.3465 Filed 05/12/21 Page 6 of 7

Dated: May 12, 2021

Respectfully submitted,

Paul Nicoletti

In Pro Per

7474 Port Austin Road
Caseville, Michigan 48725
(989) 550-5050

Email: pauljnicoletti@gmail.com

CERTIFICATE OF SERVICE

| hereby certify on May 12, 2021, that | electronically filed the foregoing paper with the
Clerk of the Court sending notification of such filing to all counsel registered

electronically.

   

( D2-~

Raul Nicoletti

In Pro Per

7474 Port Austin Road
Caseville, Michigan 48725
(989) 550-5050

Email: pauljnicoletti@gmail.com
003899

181466267

Case 2:15-cr-20382-VAR-MKM ECF No. 218, PagelD.3466 Filed 05/12/21 Page 7 of 7

U.S. Department of the Treasury
Bureau of the Fiscal Service

P.O. Box 1686

Birmingham, AL 35201-1686

 

PLEASE RETAIN FOR YOUR RECORDS
04/16/21

PAUL J & MARY ANN NICOLETTI
mic: 3861 ESTATES CT
TROY, MI 48084-1144
b

What Happened to My Payment?

The U.S. Department of the Treasury, Bureau of the Fiscal Service (Fiscal Service), applied all
or part of your payment to delinquent debt that you owe. This action is authorized by federal
law. Below is your payment information:

Payment From: Internal Revenue Service

ayee Name: PAUL J & MARY ANN NICOLETTI Payment Date: 04/16/21

Original Payment: $2110.00 Payment Type: CHECK
Who Do I Owe? _
We applied your payment to debt that you owe to the following@gency: a
U.S. ATTORNEY MICHIGAN - EASTERN TOP Trace Number: 181466267
ATTN: FINANCIAL LITIGATION UNIT Account#: MIE 2012A03084008
211 W. FORT STREET Applied to This Debt: $2110.00
SUITE 2001 Type of Debt: Non-Tax Federal Debt
(313) 226-9102 loz
(313) | 1 joustise 313- 22077
Please see additional pages for other debts, if any.
What Should | Do Now? OO -§29-1OYO

lf you agree that you owe the debt, you do not need to do anything. Your debt balance has been
reduced. If you believe that your payment was applied in error, you would like to resolve your
debt, or you have questions about your debt or outstanding balance, contact the agency listed

under Who Do | Owe. Please have this notice available when you contact the agency.

Only an agency listed under Who Do I Owe has information about your debt. Before sending a
debt to Fiscal Service, an agency must send notice to you at the address in its records. The notice
explains the amount and type of debt you owe, the rights available to you, and the agency's
intention to collect the debt by applying eligible federal payments made to you.

For questions about your debt, please call the agency listed under Who Do ! Owe. If you have
questions about the Treasury Offset Program, please visit our website at

www. fiscal treasury.gow/TOP or call 1-800-304-3107.

  

DEFENDANT'S
EXHIBIT

2
=
&
:

 
